Title: Richard Rush to James Madison, 25 March 1831
From: Rush, Richard
To: Madison, James


                        
                            
                                Dear Sir:
                            
                            
                                
                                    York,  Pennsylvania
                                
                                 March 25. 1831
                            
                        
                        
                        It gave me the greatest pleasure to receive your favor of the 15th instant, as well from the assurance it
                            affords of your being in good health, having lately heard that you were indisposed, as from the kind evidence it brings of
                            your continued and ever valued regard. It was a disappointment to us that we cease not to regret, that we did not
                            accomplish our long cherished purpose of visiting Montpelier last summer. We had made every arrangement for it and were on
                            the eve of writing a line to mention the day when we had hoped for the pleasure of being there, when the sickness of some
                            of our children stopped us; and after that, the preparations for our removal to this place, with the intense and
                            unrelenting heat that followed in August, proved hindrances to which we found ourselves forced to yield. We are, as you
                            kindly remark, not so far off now as to preclude the hope of yet allowing ourselves the gratification of making our visit
                            at a future day, though we dare not name it. My wife never ceases to think with affection of Mrs Madison, in whose
                            affectionate remembrance she is sure that she too always live[s.] Our little Madison grows apace, and begins to ma[ke]
                            progress in his Latin and French.
                        The great European drama must soon open to us new scenes. But, as you intimate, a little more time will
                            substitute certainty for conjecture. I do not see how the question of Belgium [is] to be permanently adjusted without a
                            war, in addi[tion] to all the other fuel for one.
                        Requesting my kindest remembrance to Mrs Madison, I renew to you dear Sir the perpetual assurances of devoted
                            attachment and respect.
                        
                        
                            
                                Richard Rush
                            
                        
                    